DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Schuster et al. (U.S. Patent No. 9,279,846 B2) discloses a fault identification and location detector in a power supply line.  The power supply network 10 includes a first power supply line 10a and a second power supply line 10b. The power supply lines 10a, 10b are fed with electrical power from one side by transformers 11a, 11b. The transformers can be fed on the primary side by one or more source(s). At their end remote from the feed-in the power supply lines 10a, 10b can in some cases be coupled to each other by means of a conventionally open connection switch 12. Each measurement device detects a current signal for each phase by way of transformers arranged at the measurement points 16a-d. The detected current signal is sampled by a sampler so as to form phase-related current sample values. Sampling of this kind can occur by way of example at a sampling rate of 600 Hz-1 kHz. A current measurement variable is determined from the sample vales using a computer (for example a digital signal processor (DSP) or a central processing unit (CPU) of the measurement device. The current measurement variable can be by way of example an effective value or a fundamental oscillation value (for example for the 50 Hz component of the current signal). The fundamental oscillation value [is] obtained by digital filtering from the current sample values, wherein a filter adjusted accordingly to the fundamental oscillation determines a sinusoidal component of the sample values and a further filter adjusted to the fundamental oscillation determines a cosinusoidal component of the sample values.
 
Allowable Subject Matter
2.	Claims 1-3 and 5-20 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: identifying an arrival of respective traveling waves based on the first and the second measured values, the traveling waves indicating a fault that has occurred in the power distribution network, and storing the times of the respective arrival of the traveling waves;
performing a first fault-locating process using the respective times of the first and second measurement points for generating a first fault location value;
performing a second fault-locating process using the times of only the first measurement point for generating a second fault location value; and determining the fault location based on the first fault location value and the second fault location value.”

Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “an evaluation device configured to determine the fault location of a fault that has occurred in the power distribution network based on times at which respective traveling waves arrive at a first measurement point and a second measurement point of the power distribution network;
said evaluation device being configured to perform a first fault-locating process using the respective times of the first and second measurement points and generating a first fault location value;
said evaluation device being configured to perform a second fault-locating process using the times of only the first measurement point and generating a second fault location value; and
the evaluation device is designed to determine the fault location based on the first fault location value and the second fault location value.”

Claims 2, 5, 6, 9 and 10 are allowable due to its dependency on claim 1; claims 3 and 4 are allowable due to its dependency on claim 2; claim 7 is allowable due to its dependency on claim 6; claim 8 is allowable due to its dependency on claim 7; claims 12 and 14 are allowable due to its dependency on claim 11; claim 13 is allowable due to its dependency on claim 12.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866